
	
		II
		109th CONGRESS
		1st Session
		S. 1941
		IN THE SENATE OF THE UNITED STATES
		
			October 31, 2005
			Mr. Hatch (for himself,
			 Mr. Bennett, Mr. Reid, and Mr.
			 Ensign) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To direct the Secretary of Agriculture to convey certain
		  real property in the Dixie National Forest in the State of Utah, and for other
		  purposes.
	
	
		1.Conveyance of real property,
			 Dixie National Forest, Utah
			(a)Conveyance
			 authorizedAs soon as practicable after the date of the enactment
			 of this Act, the Secretary of Agriculture shall convey to Kirk R. Harrison all
			 right, title, and interest of the United States in and to a parcel of real
			 property, including any improvements or appurtenances thereon, consisting of
			 approximately 112 acres in the Dixie National Forest in the State of Utah, as
			 depicted on the Map.
			(b)Consideration
			 and appraisalAs consideration for the conveyance under
			 subsection (a), the Recipient shall pay to the Secretary an amount equal to the
			 fair market value of the real property conveyed under such subsection. The fair
			 market value of the lands conveyed shall be determined by an appraisal that is
			 acceptable to the Secretary and performed in accordance with—
				(1)the Uniform
			 Appraisal Standards for Federal Land Acquisitions as developed by the
			 Interagency Land Acquisition Conference;
				(2)the Uniform
			 Standards of Professional Appraisal Practice; and
				(3)any other
			 applicable law.
				(c)Description of
			 propertyThe exact acreage and legal description of the property
			 to be conveyed under subsection (a) shall be determined by surveys satisfactory
			 to the Secretary.
			(d)Treatment of
			 proceedsAll funds received pursuant to this section shall be
			 deposited in the fund established by Public Law 90–171 (16 U.S.C. 484a;
			 commonly known as the Sisk Act) and shall remain available to the Secretary of
			 Agriculture until expended, without further appropriation, for the acquisition
			 of real property or interests in real property for inclusion in the Dixie
			 National Forest in the State of Utah.
			(e)Filing of Map
			 and technical correctionsThe Map shall be kept on file and
			 available for public inspection in the office of the Chief of the Forest
			 Service, Department of Agriculture. The Secretary may make technical
			 corrections or correct clerical errors in the Map.
			(f)Additional
			 terms and conditionsThe Secretary may require such additional
			 terms and conditions in connection with the conveyance under subsection (a) as
			 the Secretary considers appropriate to protect the interests of the United
			 States.
			(g)DefinitionsIn
			 this section:
				(1)MapThe
			 term Map means the map entitled “Exhibit E, Sections 2 & 3,
			 T.38 S., R.15 W., SLM”, and dated September 10, 2002.
				(2)RecipientThe
			 term Recipient means Kirk R. Harrison, who owns property in Pinto
			 Valley, Utah.
				(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				
